Citation Nr: 1510873	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  05-28 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for intervertebral disc syndrome (IVDS) of the lumbar spine from August 5, 2003, to April 30, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from April 1991 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which increased the rating for lumbar IVDS from 10 percent to 20 percent effective August 5, 2003 (the date of receipt of the increased rating claim).  

In January 2009, the Board remanded the issues of service connection for an upper back and neck condition with tricep muscle spasm and an increased rating in excess of 20 percent for lumbar spine IVDS to schedule the Veteran for a Travel Board hearing.  In May 2009, he testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  

In August 2009, the Board remanded the above issues for additional VA and private treatment records identified as pertinent to the appeal, another VA medical examination to assess the current severity of the lumbar spine IVDS, issuance of corrective notice regarding the increased rating appeal, and subsequent readjudication of the issues on appeal.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).
During the course of remand, a 40 percent rating for IVDS of the lumbar spine was awarded effective April 30, 2010.  See May 2010 rating decision.  In January 2011 correspondence, the Veteran agreed to and accepted the increased rating of 40 percent for the back disability but believed that it should be effective from August 5, 2003, the date of receipt of the increased rating claim.  While there have been indications in the record that styled the case as one for an earlier effective date, the Board finds that his disagreement with the effective date is continuation of his claim for an increased rating, rather than a freestanding earlier effective date claim.

In consideration thereof, the issue has been reframed as noted on the first page of this decision.  Because the Veteran stated that he was satisfied with the increased rating of 40 percent for the lumbar spine IVDS from April 30, 2010, there remain no allegations of errors of fact or law for appellate consideration for the portion of rating period for the increased rating appeal from April 30, 2010, and that period is no longer before the Board.  

Also, in an August 2014 rating decision, service connection was established for degenerative disc disease of the cervical spine, status post laminectomy with fusion C6-7 (claimed as upper back and neck condition with tricep muscle spasms), with a 10 percent rating effective March 12, 2004.  Because the previously remanded issue of service connection for an upper back and neck condition with tricep muscle spasms has been fully resolved in the Veteran's favor, that issue is no longer subject to appellate review.      

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veterans Claims Court held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the issue of entitlement to a TDIU is not part of the current appeal.  There is neither allegation nor indication that the Veteran was unemployable during the period from August 5, 2003, to April 30, 2010.


FINDINGS OF FACT

1.  From August 5, 2003, to April 21, 2010, the lumbar spine disability was manifested by pain, no more than three weeks of incapacitating episodes in a 12 month period, flexion ranging from 45 to 55 degrees, a combined range of motion ranging from 148 degrees to 175 degrees, and a normal gait and spinal contour.

2.  From April 21, 2010, to April 30, 2010, the lumbar spine disability was manifested by pain and forward flexion to 25 degrees. 

3.  Throughout the rating period from August 5, 2003, to April 30, 2010, right lower extremity radiculopathy associated with the lumbar spine disability was manifested by pain, decreased muscle strength on dorsiflexion of the right foot and right great toe at times, decreased sensation in the right foot, and diminished reflexes in the right leg at times.  

4.  Throughout the rating period, left lower extremity radiculopathy associated with the lumbar spine disability was manifested by pain, some sensory disturbance at times, some diminished strength in the left foot at times, and diminished reflexes in the left leg at times.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbar spine IVDS were not met from August 5, 2003, to April 21, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5293 (in effect from September 23, 2002) and DC 5243 (in effect from September 26, 2003).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 40 percent rating, but no higher, for lumbar spine IVDS were met from April 21, 2010, to April 30, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 5293 (in effect from September 23, 2002) and DC 5243 (in effect from September 26, 2003).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate 20 percent rating, but no higher, for right lumbar radiculopathy were met from August 5, 2003, to April 30, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 8520 (2014).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate 10 percent rating, but no higher, for left lumbar radiculopathy are met from August 5, 2003, to April 30, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts. 

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

During the course of this appeal, the criteria for rating spine disabilities were amended in August 2003, effective September 26, 2003.  Amendment to Part 4, Schedule for Rating Disabilities, 68 Fed. Reg. 51,454 -51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to that, the rating criteria for evaluating intervertebral disc syndrome were changed, effective September 23, 2002.  Amendment to Part 4, Schedule for Rating Disabilities, 67 Fed. Reg. 54,345 -54,349 (Aug. 22, 2002) (38 C.F.R. § 4.71a, DC 5293 (2003)).  

The amended rating criteria for intervertebral disc syndrome were subsumed in the aforementioned amended rating schedule for spine disabilities.  When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, a veteran is entitled to resolution of his or her claim under the criteria that are more to his or her advantage.  The prior criteria may be applied for the full period of the appeal.  The new rating criteria, however, may be applied only to the period after their effective date. VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The increased rating claim for IVDS was filed on August 5, 2003. 

Rating From August 5, 2003, to April 30, 2010

For the rating period from August 5, 2003, to April 30, 2010, the lumbar spine is rated at 20 percent under the criteria (in effect prior to September 26, 2003) at 38 C.F.R. § 4.71a, DC 5293, for IVDS. 

Under the applicable rating criteria, IVDS is rated either on the total duration of incapacitating episodes over the past 12 months, or by combining separate ratings of its chronic orthopedic and neurologic manifestations under 38 C.F.R. § 4.25, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293, Note (2) (effective September 23, 2002).

In regard to the first method of evaluation (total duration of incapacitating episodes over the past 12 months), the pre-amended criteria provide that a 10 percent evaluation is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243.  

After review of the lay and medical evidence of record, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence demonstrates approximately three weeks of incapacitating episodes in a 12 month period due to the lumbar spine IVDS.  See October 2003 VA medical examination report (noting the Veteran's report that he was bedridden approximately eight times in the past year, and it sometimes took 2 to 3 days to get over the back pain, without definitive indication of physician-prescribed bed rest).  Under 5293, IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, which is the case here, warrants a 20 percent schedular rating; therefore, a rating in excess of 20 percent for the lumbar spine disability is not warranted based on the total duration of incapacitating episodes over a 12-month period.     

Turning to orthopedic impairment due to the lumbar spine disability, the weight of the evidence demonstrates moderate limitation of lumbar spine motion from August 5, 2003, to April 21, 2010.  Under DC 5292, a 10 percent rating is prescribed for slight limitation of lumbar spine motion; a 20 percent rating is prescribed for moderate limitation of lumbar spine motion; and a 40 percent rating is prescribed for severe limitation of lumbar spine motion.  38 C.F.R. § 4.71a, DC 5292 (2002).  

Because the evidence demonstrates flexion of 45 degrees or greater (out of 90 degrees), extension to 10 degrees (out of 30 degrees), with otherwise normal lateral bending (35 degrees out of 30 degrees), to include after consideration of Deluca factors, the Board finds that the severity of limitation of lumbar spine motion is no more than moderate throughout the rating period from August 5, 2003, to April 21, 2010; therefore, a 20 percent rating is assigned for orthopedic manifestations of the lumbar spine IVDS for this period.  See October 2003 VA medical examination report; see also October 2009 private chiropractic range of motion testing note.  

From April 21, 2010, to April 30, 2010, the weight of the evidence demonstrates severe limitation of lumbar spine motion; therefore, a 40 percent rating is assigned for this period.  See private chiropractic record dated April 21, 2010 (noting flexion to 25 degrees on range of motion testing).  

Because the evidence shows no vertebral fracture or ankylosis of the lumbar spine, DCs 5285 (residuals of vertebra fracture), 5286 (complete bony fixation (ankylosis) of the spine), and 5289 (ankylosis of the lumbar spine) are not applicable.  

Regarding neurological impairment associated with the lumbar spine disability, the weight of the evidence shows right lumbar radiculopathy manifested by pain, decreased muscle strength on dorsiflexion of the right foot and right great toe (i.e., strength of 3/5) at times, decreased sensation in the right foot, and diminished reflexes in the right leg at times.  See, e.g., May 2003 private neurosurgery record (noting impression of bilateral radiculopathies in the L5 distribution); September 2003 private hospital record (noting sensory disturbance over the dorsomedial aspect of the right foot, 3/5 strength on flexion of the right foot and great right toe, and normal (2+) reflexes in the right lower extremity); October 2003 VA medical examination report (noting that weakness in the right ankle when trying to hold it in extension indicated some weakness at the L4-L5 disc level); July 2004 private neurosurgery record (noting complaint of radicular symptoms in both lower extremities, primarily on the right, and demonstrating normal strength with hypoesthesia to pinprick over the dorsum of the feet bilaterally, more profound on the right, and diminished reflexes bilaterally, and opining that the Veteran appeared to have an acute exacerbation of lumbar radiculopathy); April 2010 VA medical examination report (noting complaints of sharp burning pain in the right lower back radiating down the right leg to the foot with numbness and weakness in the right leg, demonstrating diminished sensation to light touch in the right foot and muscle stretch reflexes of 3+ in the right lower extremity, and diagnosing right lumbar radiculopathy).  Right lower extremity radiculopathy is a disability that approximates or is analogous to neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  

Under the rating criteria found at 38 C.F.R. § 4.124a, DC 8520 for impairment of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  .  

After considering the evidence of record and the above rating criteria, the Board finds that the impairment of the right lower extremity radiculopathy is analogous to moderate, incomplete paralysis of the sciatic nerve such that a separate 20 percent rating is warranted for the period from August 5, 2003, to April 30, 2010.  

Because the right lower extremity radiculopathy was manifested by diminished reflexes and decreased muscle strength at times during the rating period from August 5, 2003, to April 30, 2010, rather than a total loss of reflexes and muscle atrophy, and normal reflexes and normal muscle strength in the right lower extremity were even demonstrated at times during the period, the disability picture for the right lumbar radiculopathy does not more closely approximate moderately severe, incomplete paralysis of the sciatic nerve, and a rating in excess of 20 percent under DC 8520 is not warranted for any period.  See 38 C.F.R. § 4.123 (noting that neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis).

The weight of the evidence further shows that the Veteran has left lumbar radiculopathy throughout the rating period from August 5, 2003, to April 30, 2010, which was manifested by pain, some sensory disturbance at times, some diminished strength in the left foot at times, and diminished reflexes in the left leg at times.  See May 2003 private neurosurgery record (noting impression of bilateral radiculopathies in the L5 distribution and complaint of pain into the left lower extremity, with normal strength, sensation and reflexes); September 2003 private hospital record (noting normal muscle strength and normal reflexes in left lower extremity); October 2003 VA medical examination report (noting some weakness in the left ankle on holding it in extension); July 2004 private neurosurgery record (noting complaint of radicular symptoms in both lower extremities, primarily on the right, and demonstrating normal strength with hypoesthesia to pinprick over the dorsum of the feet bilaterally, more profound on the right, and diminished reflexes bilaterally, and opining that the Veteran appeared to have an acute exacerbation of lumbar radiculopathy).  

In consideration thereof, the Board finds that the impairment of the left lower extremity radiculopathy is analogous to mild, incomplete paralysis of the sciatic nerve such that a separate 10 percent rating is warranted under DC 8520 for the period from August 5, 2003, to April 30, 2010.  

A rating in excess of 10 percent for left lumbar radiculopathy under DC 8520 is not warranted because manifestations of the left lumbar radiculopathy are primarily sensory with only intermittent diminished strength and reflexes in the left leg.  Muscle strength and reflexes in the left leg were typically normal during the rating period; therefore, the disability picture for the left lumbar radiculopathy does not more closely approximate moderate, incomplete paralysis of the sciatic nerve, and a rating in excess of 10 percent under DC 8520 is not warranted for any period.  See 38 C.F.R. § 4.124 (noting that neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.)

Because rating the lumbar spine disability based on incapacitating episodes would warrant no more than a 20 percent schedular rating under DC 5293, a rating in excess of 20 percent under that evaluation method is not warranted.  In regard to the second method for evaluation, when considering the orthopedic impairment (20 percent based on moderate limitation of lumbar motion from August 5, 2003, to April 21, 2010, and 40 percent based on severe limitation of lumbar motion from April 21, 2010, to April 30, 2010) together with the neurologic impairment (20 percent for moderate impairment due to right lumbar radiculopathy and 10 percent for mild impairment due to left lumbar radiculopathy from August 5, 2003, to April 30, 2010) associated with the Veteran's back disability under 38 C.F.R. § 4.25, the combined rating is 40 percent for the period from August 5, 2003, to April 21, 2010, and the combined rating is 60 percent from April 21, 2010, to April 30, 2010.  38 C.F.R. § 4.25.   


Rating Criteria in Effect from September 26, 2003

Under the amended rating criteria, the Veteran's IVDS (preoperatively or postoperatively) is to be rated either under the Formula for Rating Intervertebral Disc Syndrome (IVDS Formula) based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243.  

The amended rating criteria (effective from September 26, 2003) for IVDS based on incapacitating episodes does not differ from the pre-amended rating criteria above; therefore, as explained above, a rating in excess of 20 percent is not warranted at any time during the rating period based on incapacitating episodes.  

Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  General Rating Formula for DCs 5235 to 5243.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  General Rating Formula, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  General Rating Formula, Note 1.

Throughout the rating period from August 5, 2003, to April 21, 2010, the lumbar spine disability was manifested by pain, flexion ranging from 45 to 55 degrees, a combined range of motion ranging from 148 degrees to 175 degrees, and a normal gait and spinal contour.  This level of impairment is commensurate with a 20 percent schedular rating under the General Rating Formula; therefore, no rating in excess of 20 percent is warranted for the period.  

From April 21, 2010, to April 30, 2010, the lumbar spine disability was manifested by pain and forward flexion to 25 degrees, which is commensurate with a 40 percent rating under the General Rating Formula; therefore, resolving reasonable doubt in the Veteran's favor, an increased rating of 40 percent, and no higher, is warranted from April 21, 2010, to April 30, 2010. 

Regarding separate ratings for neurological impairment, as explained above, right lumbar radiculopathy was manifested by pain, decreased muscle strength on dorsiflexion of the right foot and right great toe at times, decreased sensation in the right foot, and diminished reflexes in the right leg at times, which is commensurate with a 20 percent schedular rating under DC 8520 for moderate, incomplete paralysis of the sciatic nerve.  Left lumbar radiculopathy was manifested by pain, some sensory disturbance at times, some diminished strength in the left foot at times, and diminished reflexes in the left leg at times, which is commensurate with a 10 percent schedular rating for mild, incomplete paralysis of the sciatic nerve under DC 8520.  No other neurological impairment is demonstrated throughout the rating period from August 5, 2003, to April 30, 2010.   

As compared to the pre-amended rating criteria, rating the lumbar spine disability under the amended rating schedule would be equally advantageous to the Veteran.  Under the pre-amended rating criteria, which would extend throughout the appeal period, the Board has resolved reasonable doubt in his favor in finding that the Veteran was entitled to a 40 percent rating for severe limitation of lumbar spine motion under DC 5293-5292 from April 21, 2010, to April 30, 2010, and a 40 percent rating would be warranted for this period under the amended rating criteria.  No increased rating in excess of 20 percent is warranted from August 5, 2003, to April 21, 2010, under either rating schedule.  A separate 20 percent rating for right lumbar radiculopathy, and a separate 10 percent rating for left lumbar radiculopathy is warranted under both rating schedules.  

Extraschedular Consideration

The Board has further considered whether the increased rating claim warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the currently assigned schedular ratings, and there is no unusual or exceptional disability picture shown.  The schedular rating criteria specifically provide ratings for limitation of lumbar/thoracolumbar spine motion, including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), and provide separate ratings for neurological impairment.  

The 20 percent schedular rating for moderate limitation of lumbar spine motion under DC 5293 for the period from August 5, 2003, to April 21, 2010, and the 40 percent rating for severe limitation of lumbar spine motion under DC 5293 from April 21, 2010, to April 30, 2010, and the separate 20 percent and 10 percent for right and left lumbar radiculopathy, respectively, fully consider the Veteran's back pain and bilateral lower extremity radiculopathy due to IVDS and any functional impairment shown to be related thereto.  

There is neither allegation nor indication that the combined effect of all or more than one of the Veteran's service-connected disabilities presents an exceptional or unusual disability picture.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  38 C.F.R. § 3.321(b)(1). 

Duties to Notify and Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, in the August 2003 and October 2003 notice letters sent prior to the initial denial of the increased rating claim, the RO advised the Veteran that he may submit evidence showing that the disability had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claims.  The RO addressed the element of effective date.  

Another notice letter was sent in March 2008 pursuant to the Board's prior remand directives.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  

Also, the Veteran was provided with a VA medical examination in October 2003.  The medical examination report includes all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiner considered the history of the claimed disability as provided through interview of the Veteran, as well as the subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough physical examination of the Veteran; therefore, the VA medical examiner had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinion.  For these reasons, the Board finds that the October 2003 VA medical examination report is adequate for rating purposes.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  

ORDER

A rating in excess of 20 percent rating for lumbar spine IVDS from August 5, 2003, to April 21, 2010, is denied.  

A 40 percent rating, but no higher, for lumbar spine IVDS from April 21, 2010, to April 30, 2010, is granted, subject to the law and regulations governing the payment of monetary benefits.  

A separate 20 percent rating for right lumbar radiculopathy associated with lumbar spine IVDS from August 5, 2003, to April 30, 2010, is granted, subject to the law and regulations governing the payment of monetary benefits.

A separate 10 percent rating for left lumbar radiculopathy associated with lumbar spine IVDS from August 5, 2003, to April 30, 2010 is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


